United States District Court
Northern District of California

Oo Oo NSN DH WH FBR WY HPO

NH NH NI NO BP DQ BD DR RDO lee
oO NN DN A HP WHY NH K|K§ ODO Oo Be SI HR A FP WO HY KF CO

Case 3:18-cv-03748-JCS Document 135 Filed 04/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT

FILED

APR 718 2Q%9

USAN v8
neil SOONG
NORTHERN 4 Disa mer aT FOAL

NORTHERN DISTRICT OF CALIFORNIA

Tatyana Evgenievna Drevaleva,

Plaintiffs,

Vv.

U.S .Department of Veterans Affairs, et al,

Defendants.

FOR RECUSAL

 

 

 

 

GOOD CAUSE APPEARING, IT IS ORDERED

On February 25, 2019, Judge William H. Alsup directed that plaintiff's Motion for
Disqualification of Judge William H. Alsup pursuant to 28 U.S.C. §144 be referred to the Clerk

for reassignment. Pursuant to Civil Local Rule 3-14, the motion for recusal is hereby referred to

the Honorable Yvonne Gonzalez Rogers.

Dated:

SUSAN Y. SOONG
Clerk of Court

fil

By: KATHLEEN SH

Case No. C 18-cv--03748 WHA

ORDER FOR REFERRAL OF MOTION

AUGH

Chief Deputy Clérk/of Operations

 
